Citation Nr: 1205221	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2010, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus for a VA examination.  The RO granted service connection for the Veteran's bilateral hearing loss in a May 2011 rating decision.  This is a complete grant of benefits on appeal and therefore, the issue of entitlement to service connection for bilateral hearing loss is no longer before the Board.  The RO continued the denial of service connection for tinnitus (as reflected in the May 2011 supplemental statement of the case (SSOC)) and returned this issue to the Board for further appellate consideration.


FINDINGS OF FACT

The preponderance of the evidence reveals that the Veteran's tinnitus is not related to noise exposure during active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service, and may not be presumed, as an organic disease of the nervous system, to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that letters dated in June 2005, November 2005 and December 2006 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the June 2005 and November 2005 letters advised the Veteran what information and evidence was needed to substantiate his service connection claim for tinnitus.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letters requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The December 2006 letter notified the Veteran how VA determines the disability rating and effective date if his claim is granted.  

The information provided in the June 2005 and November 2005 letters were provided to the Veteran prior to the initial AOJ decision.  However, the December 2006 letter satisfied a portion of the duty to notify provisions subsequent to the initial AOJ decision.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case thereafter in the statement of the case issued in June 2007, and subsequent supplemental statements of the case, after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide his claim, as the timing error did not affect the essential fairness of the adjudication.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, two private medical opinions and a VA audiological examination report dated in January 2011.  

The January 2011 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiner provided an assessment of the Veteran's current disability and an etiology opinion.  The examiner provided a rationale for her opinion, which appears to be based on both the medical and lay evidence of record.  Accordingly, the Board concludes that the examination is adequate for adjudication purposes.  

In addition, this case was previously remanded in December 2010 to obtain a VA audiological examination.  The Veteran was provided with a VA examination in January 2011.  The Board notes that the Veteran's representative argues that the VA examination is inadequate because the examiner determined that the etiology of tinnitus cannot be determined on the basis of the available information without resort to mere speculation.  However, she was able to provide the opinion that it was less likely than not related to military service based on the Veteran's lay statements and other evidence of record.  Thus, the examiner addressed the specific question requested by the Board in December 2010.  Based on the foregoing, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no other indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Merits of the Claim for Service Connection

The Veteran contends that he currently has tinnitus that is related to acoustic trauma in military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to tanks, trucks and vehicle recovery machinery.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for an organic disease of the nervous system, such as tinnitus, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

The Board notes that the evidence of record establishes that the Veteran currently has tinnitus.  In this regard, a January 2011 VA examination report and two private physician letters dated in August 2008 show that the Veteran has a current diagnosis of tinnitus.  

The Veteran contends that he injured his ears in military service due to loud noise from being exposed to tanks, trucks and vehicle recovery machinery.  The Board observes that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) during service was a general vehicle repairman.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As a vehicle repairman it is likely that the Veteran was exposed to loud noises; thus, noise exposure is consistent with the conditions of his active military service.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

Nonetheless, the Board finds that the preponderance of the evidence shows that the Veteran's current tinnitus is not related to the acoustic trauma in service.  In this regard, the Board observes that the Veteran does not contend and the evidence does not otherwise show that his tinnitus began during military service or that he has had a continuity of symptomatology since service.   The Veteran's service treatment records do not reveal any complaints or diagnosis of tinnitus or ringing in his ears during service.  The February 1970 and April 1970 separation examinations reflect a normal clinical evaluation of the ears and no diagnosis of tinnitus was indicated.  The Veteran reported that he did not have hearing loss or any ear trouble as part of the April 1970 examination.  The first documented evidence of tinnitus is his May 2005 claim for compensation, approximately 35 years after military service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus).  The first evidence of a medical diagnosis of tinnitus is in August 2008.  Furthermore, during the January 2011 VA examination, the Veteran reported that the onset of his tinnitus was around 1980.  Thus, there is no evidence or allegation of tinnitus being present during service, or continuity of symptomatology since service.  

With respect to whether the Veteran's tinnitus, initially demonstrated years after service, is etiologically related to noise exposure during active military service, the claims file contains conflicting medical opinions.  Specifically, the Veteran's private physician in August 2008 noted that he was familiar with the Veteran's military history, and as his treating physician, opined that the Veteran's tinnitus is probably a direct result of acoustic trauma suffered when serving in the U. S. Army, operating and repairing tanks.  Another private medical opinion dated in August 2008 also revealed that physician was familiar with the Veteran's military history, and as his treating physician, opined the Veteran's tinnitus is more than likely the direct result of acoustic trauma suffered when serving in the U. S. Army.  The physicians support for their conclusion was that the Veteran has not suffered any disease severe enough to have caused tinnitus.  Nonetheless, it appears that the physicians' opinion and supporting rationale were generic in that the statements were almost exactly the same except one checked off it is "probably" and the other one checked off that it is "more than likely." The physicians' rationales did not address the specific evidence of record to include the Veteran's lay statement that his tinnitus did not begin until approximately 10 years after military service and that he reported acoustic trauma after military service.  Thus, the Board finds that these opinions are of low probative value as the private physicians did not provide an adequate supporting explanation or rationale for their opinions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

In contrast, a VA examiner in January 2011 provided the opinion that the Veteran's tinnitus was less as likely as not related to active military service.   The examiner reviewed the Veteran's claims file, obtained an oral history from the Veteran and provided a physical and auditory evaluation.  The examiner concluded that the Veteran's constant bilateral tinnitus is less likely as not caused by or a result of some incident during military service, including noise exposure and tinnitus did not have a clinical onset in service or within one year of discharge from service.  She explained that the Veteran reported that his tinnitus began about 10 years after his military service and there is no research evidence that supports a claim of delayed onset tinnitus following an incident of noise exposure.  The Board concludes that this opinion is highly probative and persuasive as the examiner reviewed the Veteran's claims file including his service treatment records and provided a clear rationale based on the evidence of record, including the Veteran's lay statements.  See Nieves- Rodriguez, 22 Vet. App. at 304.

The Veteran contends that his tinnitus is related to military service.  The Board notes that, although under certain circumstances, under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection, lay assertions regarding medical matters such as an opinion whether a disability is related to an injury or disease in service has no probative value when a lay person is not competent to offer such medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current tinnitus and exposure to loud noise during military service.  As discussed above, the probative medical evidence of record asserts that the Veteran's tinnitus is not related to his military service.  

Based on the foregoing, the Board finds that the record does not contain any probative medical, or competent and credible lay, evidence linking the Veteran's current tinnitus to military service or any evidence indicating a continuity of symptoms since military service. Thus, the preponderance of the evidence is against a finding that the Veteran has tinnitus related to service or any incident thereof.  Accordingly, entitlement to service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


